UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARON M. HARRISON,
Plaintiff,

V' civil A¢ii@n No. ii-00420 (cKK)

OFFlCE OF THE ARCHITECT OF THE
CAPITOL,

Defendant.

MEMoRANDUM oPiNloN ANi) oRi)ER
(Mar¢h 29, 2012)

Plaintiff Sharon M. Harrison ("Harrison") brings this employment retaliation action
against her employer, the Office of the Architect of the Capitol (the "AOC"). The AOC has filed
a [12] Motion for Summary Judgment.l Harrison responded by, among other things, filing a [18]
Motion for Relief Pursuant to F ederal Rule Civi1Procedure 56(D ("Motion for Relief").z
Despite the title, the Court construes Harrison’s Motion for Relief as arising under Federal Rule
of Civil Procedure 56(d),3 which delineates those circumstances under which a party may resist a

motion for summary judgment on the basis that she "cannot present facts essential to justify [her]

l The motion is also styled as a motion to dismiss. In both respects, the motion remains pending
and will be resolved in a subsequent opinion.

2 To be precise, Harrison first responded by filing an opposition that failed to comply with the
Local Rules of this Court and the directives set forth in the Court’s [5] Scheduling and
Procedures Order. On July l, 201 l, the Court struck Harrison’s original opposition and directed
her to submit a revised opposition. See Mem. Order (July l, 2011), ECF No. [16].

3 Rule 56(d) was formerly designated as Rule 56(f).

1

opposition." FED. R. C!V. P. 56(d). Upon careful consideration of the parties’ submissions,4 the
relevant authorities, and the record as a whole, the Court finds that Harrison has failed to carry
her burden under Rule 56(d). Accordingly, her [18] Motion for Relief shall be DENIED.
I. LEGAL STANDARD AND DISCUSSION
Harrison seeks relief under Federal Rule of Civil Procedure 56(d), which provides:
When Facts Are Unavailable to the Nonmovant. If a
nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its opposition [to
a motion for summary judgment], the court may:

(1) defer considering the motion or deny it;

(2) allow time to obtain affidavits or declarations or to take
discovery; or

(3) issue any other appropriate order.

FED. R. CIV. P. 56(d). The decision of whether to grant or deny relief under Rule 56(d) is
discretionary and entrusted to the district court. Pardo-Kronemann v. Donovan, 601 F.3d 599,
611-12 (D.C. Cir. 2010). Harrison, as the party seeking relief under Rule 56(d), bears the
burden of making the required "showing." That is, Harrison must demonstrate "that, for
specified reasons, [she] cannot present facts essential to justify [her] opposition" to the AOC’s
Motion for Summary Judgment. FED. R. CIV. P. 56(d). For at least four separate reasons, any
one of which is sufficient to deny the relief sought, the Court finds that Harrison has failed to

discharge her burden.

4 Although the Court’s decision is based on the record as a whole, its consideration has focused
on the following documerits: Plaintiff’s [24] Second Revised Memorandum of Law and Points
and Authorities in Support of her Motion for Relief Pursuant to Federal Rule Civil Procedure
56(f) ("Memorandum"); and Defendant’s [21] Reply to Plaintiff’ s Opposition to Defendant’s
Motion to Dismiss, or, Altematively, for Summary Judgment. Although Harrison was allocated
until August 11, 2011 to file a reply, the public docket reflects that she elected not do so. See

LCvR 7(d); FED. R. CIV. P. 6(d). Accordingly, the motion is fully briefed and ripe for a decision.

In an exercise of its discretion, the Court concludes that holding oral argument would not be of
assistance in rendering a decision. See LCvR 7(f).

2

First, a party seeking relief under Rule 56(d) must identify the additional discovery she

would seek to oppose a motion for summary judgment "concretely" and with "sufficient
particularity." See Strang v. U.S. Arms Control & Disarmament Agency, 864 F.2d 859, 861
(D.C. Cir. 1989); Messina v. Krakower, 439 F.3d 755, 762 (D.C. Cir. 2006). In her vague and
disjointed submission, Harrison never identifies the discovery she wants with any meaningful
measure of specificity. Throughout her Motion for Relief, Harrison complains that the AOC
should have produced a copy of a report prepared by the AOC’s Office of Inspector General in
connection with an investigation into allegations raised by Harrison (the "OIG Report") during
discovery in a related civil action, and faults the AOC for failing to provide her with updates as
to the progress of the investigation. See Pl.’s Mem. at 5-8. However, by the time Harrison filed
her opposition to the AOC’s Motion for Summary Judgment in this case, Harrison already had a
copy of the OIG Report because it had been filed as part of the AOC’s opening submission.
In other words, the OIG Report was not "unavailable" to Harrison at the time she filed her
opposition and, as a result, it cannot serve as a basis for relief under Rule 56(d). l\/Ieanwhile, to
the extent Harrison intended to suggest that she would want additional discovery above and
beyond the OIG Report, she was obligated under Rule 56(d) to specz'j?cally identz`j§) that
discovery. Because she has completely failed to do so, see Pl.’s Mem. at 5-8, her Motion for
Relief fails on this basis alone. Cf Dunning v. Quander, 508 F.3d 8, 9 (D.C. Cir. 2008) (per
curiam) (finding the plaintiff s suggestion that he would take depositions of the decision-makers
involved in the challenged employment action to be insufficiently particularized to support relief
under Rule 56(d)).

Second, and in a similar vein, a party seeking relief under Rule 56(d) must articulate a

plan for obtaining the discovery alleged to be unavailable. See Garcz`a v. U.S. Az`r Force, 533

F.3d 1170, 1180 (10th Cir. 2008). ln this regard, Harrison’s Motion for Relief does not even
allude to, let alone articulate, a specific, non-objectionable discovery request. Because
Harrison’s submission is devoid of a single concrete request for additional discovery, her Motion
for Relief fails on this separate, independent basis. See Estate of Parson v. Palesi‘inz'an Auth.,
715 F. Supp. 2d 27, 35 (D.D.C. 2010) (providing that a party seeking relief under Rule 56(d)
cannot rely upon "a generalized request to conduct discovery" but must identify what “further
specified discovery" is needed), aff’a’, 651 F.3d 118 (D.C. Cir. 2011).
Third, a party seeking relief under Rule 5 6(d) must establish that the discovery she seeks

is "essential to justify [her] opposition." FED. R. CIV. P. 56(d). Stated somewhat differently, a
party must show that the requested discovery, if obtained, "would alter the court’s
determination." Cheyenne Arapaho Tribes of Oklahoma v. Um`tea' States, 558 F.Bd 592, 596
(D.C. Cir. 2009). In this case, because Harrison fails to discharge her threshold burden of
specifically identifying what discovery is needed, she also fails to explain why that discovery
would be "essential" in opposing the AOC’s Motion for Summary Judgnient in this case. Absent
that showing, so far as the Court is concemed, any additional evidence might very well be
immaterial, cumulative, or otherwise not "essential." Accordingly, Harrison’s Motion for Relief
fails on this separate, independent basis. Cf Carpenter v. Fea’. Nat’l Mortg. Ass ’n, 174 F.3d 231,
237-38 (D.C. Cir.) (concluding that the district court acted within its discretion in denying
additional discovery under Rule 56(d) where the plaintiff failed to identify what new facts could
be obtained to support her theory of pretext), cert. denz'ea', 528 U.S. 876 (1999); Moses v.
Doa'aro, 774 F. Supp. 2d 206, 215-16 (D.D.C. 2011) (finding that the plaintiff s contention that

discovery would demonstrate discrimination was insufficient to warrant additional discovery).

Fourth, and finally, the showing required by Rule 56(d) must be made "by affidavit or
declaration." FED. R. CIV. P. 56(d). The affidavit or declaration itself must "identify . . . the
specific facts that further discovery would reveal, and explain why those facts would preclude
summary judgment." Tatum v. Cily & Cnly. of San Francisco, 441 F.3d 1090, 1100 (9th Cir.
2006); see generally 11-56 J ames Wm. Moore et al., MooRE’s FEDERAL PRACTICE §§ 56.100,
56. 101 (3d ed. 1999) (identifying what the affidavit or declaration should include). ln this case,
Harrison has personally executed a declaration in support of her Motion for Relief. See Revised
Decl. of Pl. Sharon M. Harrison, ECF No. [24]. However, Harrison’s declaration merely faults
the AOC for failing to provide her with updates as to the progress of the investigation See id. 1111
29-40. lt does not identify the specific facts that further discovery would reveal or explain why
those facts would preclude summary judgrnent. Accordingly, her Motion for Relief fails on this
separate, independent basis.

II. CONCLUSION AND ORDER
For the reasons set forth above, it is, this 29th day of March, 2012, hereby
ORDERED that Harrison’s [18] Motion for Relief is DENIED.

SO ORDERED.

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge